UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        11/21/2019
-----------------------------------------------------------------X
SHAUNA NOEL and EMMANUELLA SENAT,

                             Plaintiffs,                              OPINION AND ORDER ON
                                                                     MISCELANEOUS DISCOVERY
         -against-                                                   MOTIONS AND SCHEDULING
                                                                             ORDER
CITY OF NEW YORK,
                                                                       15-CV-05236 (LTS) (KHP)
                             Defendant.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         On October 31, 2019, Plaintiffs filed two letter motions requesting: (1) that the Court

compel the City to produce a survey (and survey reactions) referenced in a document bearing

Bates No. 191679, (2) that the Court compel Plaintiffs to search for and produce all documents

concerning the “messaging recommendations” set forth in the document bearing Bates No.

191679, (3) that the Court order the City to search for and produce all documents concerning a

“CB preference memo” referred to in a document bearing Bates No. 206745, (4) that the Court

order the City to search for and produce all documents concerning the Citizens Housing &

Planning Council for the period March 1, 2019 to the present; and (5) that the Court order the

City to produce a draft internal survey regarding the Community Preference Policy referenced

in a document bearing Bates No. 206749.

         With regard to item (1), the City has represented that it has conducted a diligent search

but had no luck in locating the survey. The City is willing to reach out to a consultant who

worked on the survey. Because it is not burdensome, the Court directs the City to request a

copy of the survey from the consultant and produce the survey by November 27, 2019 to the

extent the consultant has maintained a copy of it.

                                                              1
       With regard to Item (2), the City has represented that the documents requested fall

within the documents already collected and reviewed and, thus, the City has exhausted its

search for such documents. The City notes that it has produced documents falling within

Plaintiffs requests including power point presentations and talking points reflecting the

messaging used by the City. The Court finds that the City has met its burden and that the

burdens of conducting another search to find possible additional documents on the topic that

weren’t already produced is not proportional to the needs of the case. The City has collected

documents from over 55 custodians and expended substantial resources in reviewing and

producing them. Additionally, because of several rulings of this Court, the City has been

compelled to re-review the collected documents and produce certain documents that it had

withheld as privileged. Contrary to what Plaintiffs assert, they have been afforded extensive

discovery and indeed represent that they have collected substantial proof in support of their

claims. Therefore, the Court reject’s Plaintiff’s claims of prejudice in discovery.

       With regard to Item (3), the City has searched for the document and concluded that it is

essentially the same as a document already produced. Therefore, Plaintiffs’ concern about this

document is moot.

       With respect to Item (4), the issue is moot. The only reason Plaintiffs were seeking this

information was to explore bias of an outside organization that purportedly wrote a reports

critical of Plaintiffs’ experts’ report. However, the City has stated that it has no intention and

agrees not to reference or utilize the outside organization’s report.

       With regard to Item (5), the City has located the document but claims that it is

protected by the work product doctrine. The City shall submit a copy of this document to the


                                                 2
Court for in camera review by no later than November 25, 2019 with an explanation for its work

product designation. Plaintiffs shall submit a short letter by November 27, 2019 setting forth

why they believe the document is not protected.

       Finally, the parties shall attend a status conference at 4 p.m. on December 5, 2019 in

Courtroom 17D. The Court will address any applications about the expert reports at that

conference. To the extent the parties wish to discuss other issues at the conference, they shall

submit a letter proposing agenda items by no later than December 4, 2019.

       This resolves the motions at ECF Nos. 828 and 829.

SO ORDERED.

Dated: November 21, 2019
       New York, New York                           ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                               3
